Citation Nr: 0913951	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1954 to 
November 1956, with additional Reserve duty thereafter. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
bilateral hearing loss and tinnitus.  The Veteran submitted a 
notice of disagreement in October 2001.  A statement of the 
case was issued in January 2003.  In December 2003, 
additional, relevant VA treatment records dated in February 
and March 2003 were received.  In an April 2004 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claims for service 
connection for bilateral hearing loss and tinnitus, and the 
Veteran perfected an appeal of this determination.  However, 
as additional, relevant VA treatment records were dated 
within 60 days of the January 2003 statement of the case, the 
Board accepts the appeal as from the September 2001 rating 
decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
agency).  
  
In a December 2003 statement, the Veteran stated that be 
believed that VA made a clear and unmistakable error (CUE) in 
the September 2001 rating decision that denied service 
connection for hearing loss and tinnitus.  In the April 2004 
rating decision, the RO addressed the matter of CUE in the 
September 2001 rating decision.  As the Board has accepted 
the appeal as from the September 2001 rating decision, that 
determination is not final and not subject to an attack based 
upon CUE.  See 38 C.F.R. § 3.105(a).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Hearing loss was not present during active duty service 
or until many years thereafter and is not related to service 
or to an incident of service origin.

2.  Tinnitus was not present during active duty service or 
until many years thereafter and is not related to service or 
to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in July 2001 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  Consequently, the 
Board finds that adequate notice has been provided regarding 
the Veteran's hearing loss and tinnitus claims.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, and 
provided him with a VA examination.  The duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


II.  Service connection

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, service connection may be presumed for certain 
chronic diseases that are manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  

The Veteran contends that his hearing loss and tinnitus were 
caused by noise exposure during his active duty service in 
the Air Force from 1954 to 1956.  Specifically, he has 
reported that exposure to aircraft noise, gunfire noise, and 
to a 1955 aircraft accident, caused his current hearing loss 
and tinnitus.  He stated that he had no trouble with his 
hearing at the time of his Reserve examination in 1982 and 
that at the end of 1983 he noticed difficulty hearing certain 
words.  See Written statement, dated June 20, 2001.  He has 
stated that he did not have a noticeable hearing loss when he 
left active duty in November 1956, but he developed one about 
27 years later in part from traumatic noise exposure while on 
active duty in the Air Force.  He stated that he believed 
that his hearing loss began while on active duty, was not 
noticed at the time, and manifested itself years later.  See 
Written statement, dated April 15, 2002.

A review of the Veteran's active duty treatment records 
indicates that, at his November 1954 entrance examination and 
August 1955 periodic examination, he had 15/15 bilateral 
hearing by whispered voice test and no diagnosis of hearing 
loss.  Additionally, whispered voice testing at his November 
1956 separation examination revealed 15/15 bilateral hearing 
with no diagnosed hearing loss.  




Following separation from active duty in November 1956, the 
Veteran entered Reserve duty with the US Air Force.  A review 
of the periodic physical examinations for Reserve duty 
through March 1982 indicate hearing within normal limits.  
The last Reserve examination of record, which was performed 
in March 1982, revealed the following results, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
10
10
20
25
LEFT
n/a
10
15
20
25

Based on these results, the Veteran did not have a hearing 
loss disability under VA standards as of his last Reserve 
examination.  See 38 C.F.R. § 3.385 (2008).  

Numerous private audiograms dated from February 1984 to June 
2001 reveal bilateral hearing loss.  

In an April 1984 letter, Dr. Mahat indicated that the Veteran 
had a history of 3 to 4 months of decreased hearing with no 
tinnitus, had exposure to significant noise in the Air Force 
in the 1950s, as well firearm noise exposure without hearing 
protection.  Dr. Mahat reported that the Veteran's bilateral 
sensorineural hearing loss was "possibly secondary to 
acoustic trauma."  

In June 2001, Dr. Behrens indicated that the Veteran had an 
extensive history of noise exposure, both to airplane noise 
and to gunfire noise during service.  Dr. Behrens noted that 
the Veteran had moderately severe high frequency hearing loss 
in the right ear and profound sensorineural hearing loss in 
the left ear, and reported that this loss was as likely as 
not a result of exposure to a high noise environment while on 
active duty in the U.S. Air Force.    

In support of his claim, the Veteran has also submitted 
internet articles regarding hearing loss and a May 1985 award 
letter for worker's compensation for permanent partial 
bilateral hearing loss based on a December 1983 injury while 
performing a federal government job.  

In June 2001, the Veteran's wife stated that she had noticed 
a severe decrease in the Veteran's hearing during the past 18 
years.  She stated that before 1983, this problem did not 
exist.

The evidence of record also includes a list, and photos of, 
the types of aircraft flown at Loring Air Force Base; 
personnel action memoranda dated in October 1955 and February 
1956 regarding weapons training; a duty assignment sheet 
showing that the Veteran was an air police officer in 1956; 
an aircraft accident memorandum dated in March 1955; a photo 
of the Veteran dated in 1955; an Air Force personnel job 
description dated in July 1956; letters from the Office of 
Workers' Compensation Programs dated in May 1985 and June 
1985; photographs of ear protection issued by the US Air 
Force from 1954 to 1955; VA treatment records dated from 
February 2003 to March 2003; an article on weapons noise; an 
article on permanent hearing loss; and an article on noise-
induced hearing loss.  

In April 2007, the Veteran was afforded a VA examination.  At 
the outset of the examination report, the examiner indicated 
that he had reviewed the Veteran's claims folder.  The 
examiner noted that his review of the record revealed that 
the Veteran had passed his entrance and separation physical 
examination whisper hearing tests with a score of 15 for each 
ear.  The examiner also noted that the Veteran's Air Force 
Reserve hearing exams dated from 1960 to 1982 revealed 
hearing within normal limits from 500 to 6,000 Hertz for both 
ears through March 1982.   Additionally, upon review of the 
Veteran's civilian medical records, the examiner noted that 
in 1984 the Veteran had mild to moderate high frequency 
hearing loss in the right ear and moderate to mild hearing 
loss from 250 to 500 Hertz in the left ear; audiograms from 
1986 to 1994 revealed mild sloping to profound hearing loss 
for both ears; and that in 1995 the Veteran's hearing in the 
left ear significantly worsened to moderately severe to 
profound hearing loss.   Finally, the examiner noted that a 
February 2003 audiogram revealed right ear hearing within 
normal limits through 1,000 Hertz, sloping to moderate to 
profound hearing loss, and moderately severe sloping to 
profound hearing loss from 250 to 



8,000 Hertz in the left ear.  At his examination, the Veteran 
reported having daily tinnitus in his left ear, which was 
recurrent, but not constant; the Veteran stated that he was 
unsure of the date of onset.  

The results of the Veteran's April 2007 audiological testing 
are as follows, with pure tone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
40
55
65
90
LEFT
n/a
75
105+
105+
105+

Based on these results, the examiner diagnosed the Veteran 
with mild to profound sensorineural hearing loss in the right 
ear and moderately severe to profound hearing loss in the 
left ear, as well as tinnitus.  

The examiner also provided the opinion that the Veteran's 
hearing loss was not due to military noise exposure, but was 
more likely due to civilian noise exposure, presbycusis, 
and/or some other etiology.  The examiner stated that 
although the Veteran's active duty records only contained 
whispered hearing examinations, which do not test high 
frequencies, his Reserve duty records showed hearing within 
normal limits from 1960 to 1982.  The examiner also noted 
that the Veteran's hearing loss did not appear until 1984, 
almost 30 years after separation from active duty.  In regard 
to the Veteran's tinnitus, the examiner provided the opinion 
that it is not at least as likely as not that the Veteran's 
tinnitus is due to military service, but was more likely due 
to civilian noise exposure, presbycusis, and/or some other 
etiology.  In this regard, the examiner noted that the 
Veteran could not recall an exact date of onset and has a 
significant history of noise exposure from his civilian 
employment.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has declared that, in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the 
Board notes that the Court has offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The service treatment records are negative for any complaints 
or findings of hearing loss or tinnitus.  The post-service 
audiological evaluations show that the Veteran has bilateral 
hearing loss for VA compensation purposes, as well as 
tinnitus.  See 38 C.F.R. § 3.385.  In addition, the Veteran 
has reported being exposed to in-service acoustic trauma 
during active duty, and thus, he experienced an in-service 
injury.  As discussed above, he asserts that his hearing loss 
and tinnitus are related to his exposure to acoustic trauma 
while on active duty from November 1954 to November 1956.
 
After a careful review of the above medical evidence, in its 
role as a finder of fact, the Board finds that the opinion of 
the VA examiner, who conducted the April 2007 audiological 
evaluation, is the most persuasive medical evidence 
addressing the onset/etiology of the Veteran's bilateral 
hearing loss and tinnitus.  As such, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  

In reaching this determination, the Board points out that 
only the VA examiner reviewed the Veteran's entire medical 
and military history, including his service treatment records 
for his period of active service and Reserve duty, as well as 
his post service private audiological examinations.  
Moreover, the April 2007 VA examiner offered a cogent 
rationale in support of his assessment.  While acknowledging 
that the audiological evaluations conducted during active 
duty did not assess high frequency hearing loss, the examiner 
pointed out that the audiological examinations performed 
during his 28 years of Reserve duty, which did assess high 
frequency hearing loss, did not demonstrate that the Veteran 
had hearing loss for VA compensations purposes.  Indeed, the 
Board points out that the first indication that the Veteran 
had hearing loss for VA compensation purposes was in 1984, 
almost 30 years following separation from active duty.  

The Board notes that Dr. Mahat's opinion indicates only that 
the Veteran's hearing loss is "possibly" due to acoustic 
trauma.  Evidence of a mere possibility is too equivocal to 
substantiate the Veteran's claim.  Accordingly, Dr. Mahat's 
statements are not persuasive medical evidence that the 
Veteran's hearing loss is related to an event or injury 
during service.  Insofar as Dr. Mahat stated that the Veteran 
did not have tinnitus, his opinion is also not persuasive 
evidence that this condition was caused by or related to 
service.  

There is no indication that Dr. Behrens reviewed the 
Veteran's complete medical history or took into consideration 
his 28 year history of civilian noise exposure, including 
gunfire noise as a law enforcement officer, when rendering 
her opinion as to the etiology of the Veteran's hearing loss.  
Moreover, Dr. Behrens did not provide any form of rationale 
for why the Veteran's hearing loss was as likely as not due 
to noise exposure during active duty as opposed to subsequent 
civilian noise exposure.  While it is true that the Veteran 
was exposed to noise during service, there is no indication 
that Dr. Behrens reviewed his in-service audiograms in 
providing her opinion, as was done by the VA examiner.   

As such, the Board finds that Dr. Mahat's and Dr. Behrens' 
statements are not persuasive medical evidence that the 
Veteran's hearing loss is related to active duty service.  By 
contrast, the Board finds the well-reasoned medical opinion 
of the VA examiner, which was based on a review of the 
Veteran's claims file, to be more probative as to the 
etiology of the Veteran's hearing loss and tinnitus.  
Therefore, because the assessment of the April 2007 VA 
examiner is the most probative competent medical evidence 
addressing whether the Veteran's hearing loss is related to 
his active duty service, and is the only competent medical 
evidence regarding the etiology of the Veteran's tinnitus, 
the Board finds that the preponderance of the evidence is 
against these claims and thus service connection for the 
Veteran's hearing loss and tinnitus must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's belief that his bilateral 
hearing loss and tinnitus are related to service.  As a lay 
person, however, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (2006) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board also points out that the Veteran received worker's 
compensation from the federal government for hearing loss in 
relation to his civilian job in 1985, further indicating that 
his hearing loss was not related to an incident of service 
origin. 

Finally, in regard to the articles submitted by the Veteran 
in support of his claim, while these articles have been 
reviewed, they are too general in nature to provide, alone, 
the necessary evidence to show that the Veteran's hearing 
loss and tinnitus are due his active duty service.  See Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998).  In this regard, 
the Board notes that, in order to substantiate a claim, a 
medical treatise, textbook, or article must provide more than 
speculative, generic statements not relevant to the Veteran's 
claim, but must discuss generic relationships with a degree 
of certainty for the facts of a specific case.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  The documents provided 
by the Veteran in this case do not address the specific facts 
of the Veteran's case, and as such, the Board concludes that 
the documents do not establish that the Veteran's hearing 
loss and tinnitus are due his active duty service.




In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and thus 
service connection for bilateral hearing loss and tinnitus 
must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


